Citation Nr: 1105058	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for defective vision (other 
than ophthalmic migraines and exophoria with intermittent 
decompensation).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to August 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in July 2007 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

In November 2007 and November 2009, the Board remanded this claim 
for additional development.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's defective vision (other than ophthalmic migraines 
and exophoria with intermittent decompensation) is not causally 
or etiologically related to service.


CONCLUSION OF LAW

Service connection for defective vision (other than ophthalmic 
migraines and exophoria with intermittent decompensation) is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 4.9 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the present case, the VCAA duty to notify for the service 
connection claims was satisfied by a letter sent to the Veteran 
in October 2005 that fully addressed the entire notice element.  
Although it was sent subsequent to the initial decision, the 
issue was later adjudicated in February 2006, June 2009, and 
September 2010 supplemental statements of the case (SSOC).  The 
letters informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective duties 
for obtaining evidence.

Also, in March 2006, the RO provided the Veteran with notice as 
to what type of information and evidence was needed to establish 
a disability rating and the possible effective date of the 
benefits.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims folder, 
as are post-service VA outpatient records and private treatment 
records.  The Veteran was also afforded a VA examination 
pertinent to the issue on appeal.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Defective 
Vision (Other Than Ophthalmic Migraines and Exophoria With 
Intermittent Decompensation)

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
defective vision.  The Board notes that the Veteran has already 
been granted service connection for ophthalmic migraines, tension 
headaches, and mild exophoria with intermittent decompensation.  
See September 2003 rating decision.

Service treatment records were reviewed.  The Board notes that 
the Veteran sought treatment for defective vision throughout 
service.  In January 1994, the Veteran complained of blurry 
vision in the right eye, both up close and far away, that "comes 
and goes."  His vision was assessed to be 20/15 in the right 
eye, and it was noted that the Veteran should take frequent 
breaks from close work.  In December 1999, the Veteran complained 
of having crossed eyes for ten years.  Examination revealed that 
his eyes appeared healthy, with intermittent allergenic 
conjunctivitis by history, and he was diagnosed with presbyopia, 
and hyperopia.  He was given a new prescription for bifocal 
glasses.  During an examination near the end of his active duty, 
in August 2002, clinical evaluation of the eyes, ophthalmoscopic, 
pupils, and ocular motility were noted to be normal although 
refraction was noted.
 
Post-service records were reviewed.  The Veteran was afforded a 
VA examination in May 2003.  The Veteran reported that once every 
few months he had episodes of horizontal diplopia, binocular, 
lasting five to fifteen minutes each.  He also stated that 
approximately two times per year he had episodes where he lost 
the bottom half of his vision in both eyes, which also would last 
five to fifteen minutes.  The Veteran reported deterioration in 
his reading vision for the prior ten years.  Visual acuity 
measured without correction was 20/25 in the distance in the 
right eye and in the left eye.  Near vision with correction was 
20/20 in the right eye and 20/25 in the left eye.  The Veteran 
wore reading glasses.  External examination showed deep-set eyes 
and pupils reacted from 3.0 to 2.5 millimeters bilaterally with 
no afferent papillary defect.  Alternate cover testing without 
correction gave an exophoria of approximately 3 diopters.  A 
Goldman visual field was within normal limits bilaterally.  Slit 
lamp examination showed normal lids, lashes, conjunctivae, 
sclera, corneas, irises, anterior chambers, and lenses.  A 
dilated examination showed cup to disc ratios of 0.2 right and 
0.1 left with normal maculae, vessels, and retinal peripheries on 
indirect slit lamp and indirect opthalmoscopy.  The Veteran was 
diagnosed with presbyopia, mild exophoria with symptoms of 
intermittent decompensation, and symptoms of ophthalmic migraine.  
The examiner stated that the difficultly with near vision was a 
normal consequence of aging and the Veteran has adapted well to 
it by using reading glasses.  Continuing, the examiner stated 
that the Veteran's occasional episodes of crossed eyes appear to 
be decompensation of a mild exophoria and he also experiences 
loss of the bottom half of vision consistent with an ophthalmic 
migraine.

During a VA examination in May 2003, the Veteran reported 
symptoms of throbbing headaches above the eyes, associated with 
photophobia but no nausea, vomiting or phonophobia.  Examination 
revealed pupils to be equal, round and reactive to light and 
accommodation.  Extraocular movements were intact.  Gross visual 
fields were normal and a funduscopic exam was within normal 
limits.  Refractive error was normal and there was no evidence of 
lid retraction, lid lag, or exophthalmus.  The Veteran was 
diagnosed with tension headaches.

The Veteran was afforded a VA examination in January 2008.  He 
again reported a crossing of his eyes when he is under stress.  
He also complained of occasional blurring, possible floaters, and 
occasional tunnel vision.  He denied any direct eye injuries 
during service.  After examination, the Veteran was diagnosed 
with ophthalmic migraine and esotropia with intermittent 
exotropia.  No medical opinion regarding etiology was obtained.  

A VA addendum opinion was obtained in November 2008.  The 
examiner stated the Veteran's symptoms date back to 1998, at 
which time the Veteran complained of occasional diplopia for 
several years.  The examiner noted the Veteran's previous VA 
examination in May 2003 and a VA outpatient visit in January 
2008.  The examiner provided an opinion that was internally 
inconsistent stating that the Veteran's current complaint of 
symptoms is as likely as not etiologically related to the time he 
served in service, yet also stating that it would be pure 
speculation to form a clear relationship between duty in service 
and the Veteran's current symptoms.  The examiner stated that an 
exophoria could be something that has been present since 
childhood or it could have occurred sometime later, and it was 
difficult to say since the Veteran denied a history of trauma 
that may cause such symptoms.

The Board requested clarification of the November 2008 VA opinion 
and in April 2010, the Veteran was afforded a more recent VA 
examination.  The Veteran complained of horizontal binocular 
diplopia that occurs intermittently about once a month or once 
every other month.  He also complained of floaters which block 
out the bottom half of his vision, lasting three to five minutes, 
right eye worse than left eye.  There was no noted history of 
ocular trauma or disease.  After examination, the Veteran was 
again diagnosed with exophoria intermittent, ophthalmic 
migraines, and early cataracts, both eyes.  The examiner stated 
that it is unlikely that any of the three diagnoses are related 
to the Veteran's time in service as the Veteran continues to deny 
any history of trauma, in particular, service related trauma that 
may have contributed to any of the ocular findings.  

The Board notes that refractive error, as such, is not a disease 
or injury within the meaning of applicable legislation [i.e., not 
a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part 
III, Subpart iv, Chapter 4, Section B., 10d.  However, service 
connection may be granted for a congenital defect or disorder if 
the evidence demonstrates that such disorder was aggravated in 
service.  VAOPGCPREC 82-90 (1990).  The Board notes, however, 
that the evidence of record does not indicate that the Veteran 
experienced any injury to his eyes during service.  Furthermore, 
the Veteran has not contended that he suffered from an eye injury 
during service.

VA outpatient treatment records were also reviewed.  After a 
careful review of the evidence of record, it is found that 
entitlement to service connection for defective vision has not 
been established.  There is no doubt that the Veteran is 
currently diagnosed with several eye disorders.  Despite these 
diagnoses, there is no indication that any currently diagnosed 
eye disorder, other than those already service-connected, are 
related to his time in service.  
  
The Veteran has submitted statements asserting that his defective 
vision is a result of his time in service.  The Board notes that 
the Veteran is capable of reporting observable symptoms of an 
injury or illness, as well as the length of time those symptoms 
have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

However, the Board finds that the onset and etiology of defective 
vision is the type of medical disorder that is difficult to 
establish solely on the basis of lay assertions.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms that support a later diagnosis by a medical 
professional, there is no competent evidence from any health-care 
provider that attributes any additional eye disorder to the 
Veteran's time in service.

For these reasons, while the Veteran's lay statements are to be 
considered, the evidence has no probative value, as the 
statements do not tend to prove a material issue of fact 
pertaining to the onset of the disability.

Where there is a question of medical causation between a current 
disorder and an injury, disease, or event in service, where a lay 
assertion of medical causation is not competent medical evidence, 
competent medical evidence is required to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating any additional 
diagnosed vision disorder to the Veteran's time in service.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant a 
more favorable outcome.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for defective vision (other than ophthalmic 
migraines and exophoria with intermittent decompensation) is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


